DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Preliminary Amendment filed on October 13, 2020 in which claims 21-40 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 21-24,26-37, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xian et al. (US 2018/0141544).
 	In regard to claim 21, Xian et al. discloses a method comprising: 
 	determining, based at least in part on a tree search, a candidate trajectory associated with traversing an environment (see at least [0029]);
 	determining a cost associated with the candidate trajectory, the cost comprising one or more of a steering cost, an acceleration cost, a travel time cost, a comfort cost, or a lane position cost (see at least [0119]-[0123]); and 
(see at least abstract and [0039]).  

 	In regard to claim 22, Xian et al. discloses:
 	 receiving state data associated with the autonomous vehicle, the state data associated with a first time (see at least [0137]-[0140]); and 
 	determining, based at least in part on the tree search, simulated state data associated with a second time after the first time; wherein the candidate trajectory is based at least in part on the state data and the simulated state data (see at least [0137]-[0140]).  
 	In regard to claim 23, Xian et al. discloses wherein the state data comprises at least one of: velocity data; steering angle data; or acceleration data (see at least [0057], [0073], [0119]-[0123]).  

 	In regard to claim 24, Xian et al. discloses wherein the tree search comprises a Monte Carlo Tree Search (see at least [0029], [0166]).

 	In regard to claim 26, Xian et al. discloses, wherein:
 	 the candidate trajectory is a first candidate trajectory (see at least Fig. 13); 
 	a first branch associated with the tree search represents the first candidate trajectory (see at least Fig. 13); and 
(see at least Fig. 13). 
 
 	In regard to claim 27, Xian et al. discloses: determining the candidate trajectory further based at least in part on a machine learned model (see at least [0027], [0029], [0120]-[0122], [0125], [0150], [0166]).  

 	In regard to claim 28, Xian et al. discloses wherein a node associated with the tree search comprises one or more of: a symbol; a feature; a predicate; a temporal logic symbol; or an automaton (see at least [0138] and Fig. 13).

As to claims 29-37, 39, 40, they are process and system claims that recite substantially the same limitations as the corresponding method claims 21-24 and 26-28.   As such, claims 29-37 and 39, 40 are rejected for substantially the same reasons given for the corresponding claims 21-24, 26-28 above and are incorporated herein.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xian et al. (US 2018/0141544) in view of Frazzoli et al. (US 2017/0277195).
In regard to claims 25 and 31, Xian et al. meets the limitations of claims 21 and 34 but does not explicitly disclose evaluating the candidate trajectory based at least in part on a temporal logic formula.
 	Frazzoli et al. discloses the above limitation (see at least [0017], [0024], [0102]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xian et al. with the disclosure of Frazzoli et al. in order to more accurately control the autonomous vehicle. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Redding et al. (US 2018/0089563), Imai (US 2017/0111262), Hester et al. (US 2016/0201934), and Caveney et al. (U.S. Patent No. 8,620,517) define general state in the art and are relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661